107 N.J. Super. 510 (1969)
259 A.2d 473
WILLIAM KUBECK, PLAINTIFF-RESPONDENT,
v.
CONCORD INSURANCE COMPANY, A CORPORATION, DEFENDANT-APPELLANT AND FLAHERTY, SHEEDY & RYAN, INC., A CORPORATION OF THE STATE OF NEW JERSEY; THOMAS M. FLAHERTY, JOHN J. SHEEDY AND JOHN P. RYAN, DEFENDANTS-RESPONDENTS, AND ESTATE OF JOHN C. PERS, ROBERT RADUMSKY, MICHAEL ZVINAKIS, AGNES REA, MICHAEL E. COBB, COUNTY OF HUDSON, AND/OR PUBLIC SERVICE ELECTRIC & GAS COMPANY, PROPER, NECESSARY OR INDISPENSABLE PARTIES TO THIS SUIT-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued November 24, 1969.
Decided December 8, 1969.
Before Judges SULLIVAN, CARTON and HALPERN.
Mr. John P. Doran argued the cause for appellant (Mr. James F. McGovern, Jr., attorney).
Mr. Leon Miroff argued the cause for respondent (Mr. Hyman Tobin, on the brief).
Mr. Allan Maitlin argued the cause for respondents (Messrs. Feuerstein, Sach & Maitlin, attorneys).
PER CURIAM.
Concord Insurance Company appeals from a judgment of the Superior Court, Chancery Division, adjudicating that its purported cancellation of a liability policy issued to plaintiff was void and unenforceable and further declaring that the policy in question was in full force and effect *511 on February 27, 1967, the date on which plaintiff was involved in a motor vehicle accident.
We have reviewed the voluminous record and conclude that the judgment should be affirmed substantially for the reasons given by the trial judge in his opinion which is reported at 103 N.J. Super. 525.
Affirmed.